Case 4:03-cr-00055-MAC-DDB Document 80-1 Filed 05/18/21 Page 1 of 1 PageID #: 294



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

  UNITED STATES OF AMERICA,                §
  Plaintiff,                               §
                                           §
           v.                              § COURT NO. 4:03CR00055-001
                                           §
  WELLS FARGO,                             §
  Garnishee-Defendant,                     §
       and                                 §
  HASSAN ABDALLAH,                         §
  Judgment-Defendant.                      §

                ORDER FOR WRIT OF CONTINUING GARNISHMENT

           The Application for Writ of Continuing Garnishment came on for

  consideration and the Court, having considered same, finds it is with merit and a

  Writ of Continuing Garnishment should be issued by the United States District

  Clerk.

           IT IS ORDERED that the United States District Clerk shall issue a Writ

  of Continuing Garnishment. Once the United States Attorney’s Office has

  prepared the USM Form 285 for each party and has provided that form with all

  garnishment-related documents for service to the United States Marshal’s

  Service, the United States Marshal’s Service is ordered to personally serve the

  garnishee-defendant and judgment-defendant as requested by the plaintiff.
